IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 80 WM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
ROBERT KENNEDY,                               :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2020, the “Motion to Reinstate [Petitioner’s]

PAA Rights Nunc Pro Tunc and to Find his PAA Timely Filed” is DENIED.